         Case 7:19-cr-00645-KMK Document 22 Filed 03/06/LU 1-1age        .L   m   .L




                            SUSAN C. WOLFE, ESQ.
                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41st Floor
                                  New York, York 10019


Tel:   (91 7) 209-0441                                  Diane Fischer,
Email: scwolfe@scwolfelaw.com                           of counsel


                                          March 6, 2020



Honorable Kenneth M. Karas
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

Re: United States v. Jeffrey Crossland, 19-cr-645 (KMK)

Dear Judge Karas:

      I am writing to request that my client, Jeffrey Crossland, who lives in/ }
California, appear by video at the next status conference on March 17, 2020.

       I anticipate that the conference will be devoted to discovery issues,
including certain discovery that requires a complicated and expensive program
in order to access it.

        Thank you for your consideration.

                                          Very truly yours,
                                                SI
                                           SUSAN C. WOLFE
